Citation Nr: 0411169	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-15 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation for individual 
unemployability due to service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from April 1970 to January 1972.  
He had verified combat service in the Republic of Vietnam from 
September 1970 to September 1971.  His decorations include the 
Vietnam Service Medal, the Vietnam Campaign Medal, a Bronze Star 
Medal with "V" (valor) device (first oak leaf cluster), a Purple 
Heart Medal, and a Combat Infantryman Badge.

This appeal arises from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In this decision, the RO denied the 
veteran's claim for entitlement to a total disability evaluation 
for individual unemployability (TDIU) due to service-connected 
post-traumatic stress disorder (PTSD).


FINDING OF FACT

The veteran's service-connected PTSD prevents him from obtaining 
substantially gainful employment.


CONCLUSION OF LAW

A total disability evaluation due to individual unemployability 
resulting from PTSD is warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.16, 4.130 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding the issue of TDIU, the Board is satisfied that all 
relevant facts regarding that issue have been properly developed 
and no further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. § 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2003).  In any 
event, based on the favorable decision discussed below, the Board 
finds that any failure in VA's duty to notify and assist the 
veteran regarding this claim is moot.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The veteran is currently service connected for PTSD rated as 70 
percent disabling under VA's Schedule for Rating Disabilities, 38 
C.F.R. § 4.130, Diagnostic Code 9411.  This is his only service-
connected disability.  

Total disability ratings for compensation may be assigned, where 
the scheduler rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities:  provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  It is provided further that the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the percentages 
referred to in this paragraph for the service-connected disability 
or disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), when 
earned annual income exceeds the poverty threshold.  Consideration 
shall be given in all claims to the nature of the employment and 
the reason for termination.  38 C.F.R. § 4.16(a).

Based on the veteran's schedular evaluations, he meets the rating 
percentage requirements under 38 C.F.R. § 4.16(a).  In order to 
receive TDIU, the evidence must demonstrate that based solely on 
the effects of his service-connected PTSD he is unable to secure 
or follow a substantially gainful occupation.  In Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the United States Court of 
Appeals for Veterans Claims (Court) noted, "For a veteran to 
prevail on a claim based on unemployability, it is necessary that 
the record reflect some factor which takes the claimant's case 
outside the norm of such veteran...The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether the 
veteran can find employment."

In Beaty v. Brown, 6 Vet. App. 532 (1994), the Court stated that 
the Board may not reject a TDIU claim without producing evidence, 
as distinguished from mere conjecture, that the veteran can 
perform in a substantially gainful occupation.  The Board's 
findings must have a basis in the record and the Board must 
address the evidence that supports a claim.

The veteran has asserted that he was self-employed for many years 
owning a seasonal ice cream shop.  Over the years, his ability to 
operate this establishment deteriorated until he only worked a few 
hours in the morning and then left the operation to his spouse and 
hired employees.  When not at the business, he would stay home.  
During a VA psychiatric examination of June 2000, the veteran and 
his spouse informed the examiner "this type of work has allowed 
[the veteran] to survive for 22 or 23 years, in that he does not 
have to have much contact with other people, except when [his 
spouse] is around and controls it for him."  Due to his 
deteriorating psychiatric disability, the veteran claims he sold 
his business to his daughter in 2001.  Since that time, he has 
reported that he is unable to obtain or maintain gainful 
employment due to his PTSD.  A psychiatric outpatient record of 
April 2002 noted the veteran's report that since selling his 
business he had a tremendous amount of pressure taken off of him.  
His only current employment (apparently part-time) is as a 
crossing guard for a local school.  The financial information 
provided by the veteran in January 2003 indicated that the most 
money he earned a month from his ice cream shop was $1,000.00.  He 
currently had earned in the past year only $2,000.00, apparently 
working as a crossing guard.

The VA medical evidence indicates that the veteran has severe 
symptomatology arising from his PTSD to include frequent 
nightmares, social isolation, startle response, flashbacks, 
depression, suicidal ideation, irritability/temper outbursts, 
panic attacks, survivor's guilt, difficulties with concentration 
and memory, and avoidance of conversations, movies, or television 
programs that remind him of Vietnam.  He has maintained his 
marriage and family relationships (although strained) and has two 
close friends he sees on a regular basis.  The veteran also 
reported periodic involvement with hunting (although this caused 
flashbacks that the veteran was able to control) and his church.  
The latter involvement was only with the encouragement and support 
of his spouse.  He does take medication to help control his 
symptoms and occasionally seeks therapy.  The veteran has reported 
an increase in psychiatric symptomatology since his father 
committed suicide in 2001.

The VA psychiatric examination of June 2000 noted diagnoses of 
chronic and very severe PTSD, chronic and severe major depressive 
disorder (secondary to PTSD), and probable obsessive-compulsive 
personality disorder.  The examiner assigned a global assessment 
of functioning score of 45-50.  He commented that the major 
stressors in the veteran's life was very clearly his psychiatric 
symptoms and problems in the way in which these materially 
interfere with almost every aspect of his life.

A second VA psychiatric examination was given to the veteran in 
February 2003.  The diagnoses were chronic and moderate to severe 
PTSD, and recurrent major depressive disorder.  The examiner 
commented that the major depressive disorder appeared to be 
secondary to the death of the veteran's father and PTSD.  This 
examiner provided the following opinion:

At this time the veteran appears to be very distressed about his 
father's suicide...and much of his current symptoms of depression 
seem related to this event.  Although the veteran reports similar, 
if not somewhat less distress than during his last exam, he 
continues to experience a moderate to severe amount of distress 
from intrusive, reexperiencing symptoms of PTSD with interference 
in his social and emotional functioning...When he was working in 
his own business he was able to arrange his schedule so as to have 
minimal contact with others and with stressful situations.  It is 
unlikely that [the veteran] would be able to find work at this 
time that would be flexible enough to accommodate his difficulties 
and it appears that it may be difficult for him to tolerate the 
normal stress and interpersonal interactions required in most 
settings.

The veteran received a Social Security Administration (SSA) 
psychiatric evaluation in June 2003.  The examiner reported that 
the veteran's information and testing results were of a high 
veracity, reliable, and valid.  This examiner indicated that he 
had verified the veteran's information by comparing it to the VA 
records, which were made available to him.  The diagnoses were 
chronic PTSD, panic disorder with agoraphobia, recurrent major 
depressive disorder with melancholic features, and a pain disorder 
due to both psychological and physical factors.  It was determined 
by the examiner that the veteran had an inability to be employed 
due to active symptoms associated with both his psychiatric and 
physical disabilities.  This inability to work was found to be a 
lifelong problem due to the chronicity of the documented 
disabilities.  

In making occupational adjustments, the examiner found the 
veteran's ability to follow work rules, relate to co-workers, 
interact with supervisors, deal with work stress, and maintain 
attention/concentration to be poor.  His ability to deal with the 
public, use judgment, and function independently was fair.  In 
making performance adjustments, his ability to understand, 
remember, and carry out complex job instructions was poor.  His 
ability to understand, remember, and carry out simple and detailed 
(but not complex) job instructions was fair.  In making personal-
social adjustments, the veteran's ability to maintain personal 
appearance and demonstrate reliability was good.  His ability to 
relate predictably in social situations was fair, while his 
ability to behave in an emotionally stable manner was poor.  In 
regards to these adjustment evaluations, the examiner commented 
that the veteran suffered from chronic PTSD incidental to being 
wounded in combat.  He was found to be sincere in presentation and 
it was not believed that he engaged in symptom magnification.

The lay evidence indicates that the veteran is able to function in 
limited social settings.  However, these settings (to include 
limited friendship, family, and church contacts) do not 
demonstrate the veteran's ability to function in a stressful work 
situation.  The veteran has reported that even these limited 
situations can still result in PTSD symptomatology.  The lay 
evidence also indicates that selling his business (which itself 
was noted to be a sheltered environment) in some way helped 
alleviate his PTSD symptoms, reducing his level of symptomatology 
from "very severe" to "moderate-to-severe."  This evidence tends 
to show that stressful work and/or employment situations 
exacerbate his PTSD symptoms.  A review of the VA outpatient 
records and examination histories shows that only after leaving 
the veteran's business was his social contact improved.  This 
evidence again indicates that the work environment was leading to 
a deterioration of his PTSD.

The only VA medical opinion discussing the level of industrial 
interference due to PSTD was provided in February 2003.  Even 
though this examiner found that the veteran's depression had been 
exacerbated by his father's death, she still concluded the 
evidence of record also tended to show the veteran's PTSD made it 
unlikely he would be able to find work that would be flexible 
enough to accommodate his difficulties; as the PTSD made it 
difficult for him to tolerate the normal stress and interpersonal 
interactions required in most work settings.  This opinion is 
corroborated by the SSA examiner of June 2003.  While this 
examiner indicated that the veteran's physical disabilities 
prevented him from working, interference with his occupational, 
performance, and personal-social adjustment was solely attributed 
to PTSD.  Most of these categories were found to be poor or fair.

An award of TDIU is based on the industrial inadaptability 
resulting solely from service-connected disabilities, and such a 
determination by VA must exclude the effect of any disability not 
awarded service connection.  See Blackburn v. Brown, 4 Vet. App. 
395, 398 (1993).  In this case, both VA and SSA examiners have 
concluded that the veteran's PTSD has prevented him from obtaining 
and maintaining gainful employment.  While the veteran does work 
as a crossing guard for a local school, the evidence presented in 
January 2003 indicates that the income from his work is 
substantially below the poverty threshold and in no way would 
amount to substantially gainful employment.  See 38 C.F.R. § 
4.16(a); see also 68 Fed.Reg. 66531 (Nov. 26, 2003)(Effective 
October 14, 2003, the Bureau of the Census weighted average 
poverty threshold for one person (unrelated individual) is 
$9,183.00).  Work as a crossing guard clearly would not place the 
veteran under the type of stress and adjustment requirements that 
regular employment would demand.  Resolving all doubt regarding 
the veteran's ability to function in a work setting in his favor, 
the Board finds that his PTSD, considered alone, has prevented him 
from obtaining and/or maintaining substantially gainful 
employment.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 
4.16(b)(It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, a grant of TDIU is 
warranted. 


ORDER

A total evaluation for individual unemployability due to service-
connected PTSD is granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



